Mr. Justice Gordon
delivered the opinion of the court,
■ When a married woman joins her husband in a deed or mortgage to convey or encumber her separate estate, as to the bona fide vendee or mortgagee, for value, without notice of fraud or imposition in the procurement of the execution of such instrument, the certificaté of the magistrate, who takes the acknowledgment, is conclusive of every material fact expressed therein. This certificate of the ofiicer is a judicial act and cannot be impeached except for fraud. As to him who has notice, or who has parted with no valuable consideration, the wife may avoid the instrument by showing that she was entrapped into the execution of it by craft or treachery or compelled thereto-by force: Louden v. Blythe, 3 Casey 22; Williams v. Baker, 21 P. F. Smith 476; Heeter v. Glasgow, 29 Id. 79. Applying the principles above stated to the case in hand, it becomes manifest that certain of the instructions, of the learned judge of' the Common Pleas to the jury, were wrong. The consideration for the mortgage in suit was good and valuable, and the certificate of acknowledgment was in all particulars regular, and was prima facie evidence of the truth of the matters therein set forth. True it undoubtedly is, conceding the testimony of Rook himself to be correct, that a most wicked and shameful fraud was perpetrated upon this married woman, when sick and in trouble, by her own husband, in procuring her signature and acknowledgment to an instrument the nature and character of which were carefully concealed from her. But of all this, Ober, the agent of the company, knew nothing; for the execution was had in his absence, and the paper itself, after it was put of record, was sent to him by mail. It is true Rook says he informed him that his wife was unwilling to sign a mortgage and that he had better give the agency to some one else, but that, upon Ober’s insisting upon his assumption of the business, he told him he' would try and induce his wife to execute the mortgage, and that he, Ober, then suggested that, as she was too sick to go out, he could take a justice of the peace to *446the house in order to have her acknowledgment taken. Granting this, and yet it is a very far-fetched and violent presumption that Ober had reason to know, or even to suppose, when Rook said he would try to induce his wife to sign the mortgage, that he thereby intended to accomplish his object by fraud rather than by lawful means. The court certainly erred in allowing the jury to infer a guilty knowledge, on part of the plaintiff’s agent, from evidence so slight and unsubstantial. It follows, that the plaintiff’s first and second points should have been affirmed, except so far as the first required a peremptory instruction that the verdict should be in favor of the plaintiff. The remaining exceptions are not sustained. If, at any time after the execution of the mortgage, an agent of the company was informed that that instrument had been obtained from Mrs. Rook by compulsion or unfair means, from that time the company must be taken to have dealt with Rook on his individual credit alone, and not upon the security of the mortgage. All dealings between the parties after that date, must be taken to have been transacted with knowledge of the fraud perpetrated upon the wife, and as not being protected by the shield óf innocency under which the previous transactions were conducted. There was some evidence that Truxell was an agent of the company and that Rook informed him' that his wife had not voluntarily executed the mortgage. It was right that this evidence should go to the jury, and, if believed, it might properly have the effect to defeat the plaintiff’s recovery for any credit given to Rook after the date of such information.
The judgment is reversed, and a venire facias de novo is awarded.